Citation Nr: 0202936	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  97-28 833A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability, to 
include a disability of the lumbosacral spine and pelvis.


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This case first came before the Board of Veterans Appeals 
(Board) from a rating decision rendered in August 1997 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a December 1998 Remand, the 
Board sought additional development of the evidence.  In 
March 2000, the Board denied the veteran's claim.  He 
thereafter appealed that determination to the 

United States Court of Appeals for Veterans Claims which, in 
March 2001, vacated the Board's decision and remanded the 
case to the Board for action as appropriate.


FINDING OF FACT

On June 27, 2001, the Board was notified by the veteran's 
widow that the veteran died on June [redacted], 2001.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.




		
	            M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 


